                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


GERBER LIFE INSURANCE COMPANY,                     )
                                                   )
           Plaintiffs,                             )
                                                   )
      v.                                           )          No. 4:19-CV-40 CAS
                                                   )
PATRICK YATES, et al.,                             )
                                                   )
           Defendants.                             )

                                              ORDER

       This matter is before the Court for examination pursuant to Rule 4(m) of the Federal Rules

of Civil Procedure. Plaintiff Gerber Life Insurance Company commenced this interpleader action

on January 11, 2019, naming ten persons as defendants. A review of the Court file shows that

defendants Patrick Yates and Anthony Bove have not been served in this matter nor has service been

waived on their behalf. Under Rule 4(m), Federal Rules of Civil Procedure, the Court, after notice

to the plaintiff, is directed to dismiss an action against a defendant upon whom service has not been

made within 90 days after the filing of the complaint. The Rule 4(m) period for service expires

April 11, 2019, 90 days after the filing of plaintiff’s complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff Gerber Life Insurance Company shall promptly

cause service to be effected upon defendants Patrick Yates and Anthony Bove, and not later than

April 15, 2019, file proof of service with the Court. In the event plaintiff cannot cause service to
be effected on Patrick Yates and Anthony Bove prior to April 11, 2019, plaintiff shall file a motion

for extension of time to obtain service on the defendants.




                                              CHARLES A. SHAW
                                              UNITED STATES DISTRICT JUDGE


Dated this 26th    day of March, 2019.




                                                 2
